
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 801
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate a United States courthouse
		  located in Fresno, California, as the Robert E. Coyle United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse bordered by O
			 Street, P Street, Tulare Street, and Capitol Street in Fresno, California,
			 shall be known and designated as the Robert E. Coyle United States
			 Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Robert E. Coyle United States Courthouse.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
